                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 NOEL MARTINEZ, ET AL.

          Plaintiffs

             v.                          CIVIL NO. 16-2430(RAM)

 UNITED STATES OF AMERICA

          Defendant



                                 ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

    Currently pending before the court is Defendant’s Motion to

Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6).

(Docket No. 52). In light of Plaintiffs’ own admission that “the

exclusion    of   [their]   expert,   technically,   constitutes   the

dismissal of the case,” Defendants must file a motion for summary

judgment, not a motion to dismiss. (Docket No. 48 at 1). See

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (finding that

summary judgment is proper when a party fails to sufficiently

establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at

trial).

    Therefore, the Court DENIES Defendant’s Motion to Dismiss at

Docket No. 52 and GRANTS Defendant twenty-one (21) days to file a

motion for summary judgment pursuant to Fed. R. Civ. P. 56. The
motion for summary judgment shall comply with Local Rule 56. In

the interest of conserving the parties’ and judicial resources,

the trial set for October 21, 2019 – October 28, 2019 is hereby

VACATED.

     IT IS SO ORDERED.

    In San Juan Puerto Rico, this 12th day of September 2019.

           S/ RAÚL M. ARIAS-MARXUACH
           United States District Judge
